Title: To Thomas Jefferson from Henry Dearborn, 18 June 1801
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  Sir
                  War Department June 18th. 1801
               
               I have had the honour of receiving your note of this day accompanied with the proceedings of two Courts Marshall held for the trial of Doctr. Charles Webb, Lieut. John Latimore & Edward Atwood a Midshipman, and five seamen, I have examined the aforesaid proceedings, and take the liberty of reporting as my oppinnion that there does not appear any sufficient reason for disapproving of any one of the sentences of the said Courts.
               I am Sir with the highest respect your Obedt. Huml. Servt.
               
                  
                     Henry Dearborn
                  
               
            